UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-4937


UNITED STATES OF AMERICA,

                  Plaintiff- Appellee,

          v.

DARIUS GASKINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cr-00173-WDQ-1)


Submitted:   March 2, 2012                    Decided:    March 13, 2012


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James Wyda, Federal Public Defender, Gary W. Christopher, First
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant.   John Walter Sippel, Jr., Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darius Gaskins seeks to appeal his conviction and the

140-month      sentence         imposed       pursuant      to    a   Federal       Rule     of

Criminal Procedure 11(c)(1)(C) plea agreement after Gaskins pled

guilty   to    one      count    of    possession         with    intent    to     distribute

heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(c) (2006).

Gaskins’s     counsel      has        filed    a    brief    pursuant       to     Anders    v.

California, 386 U.S. 738 (1967), suggesting that Gaskins’s plea

was invalid.         The Government has moved to dismiss the appeal of

Gaskins’s     sentence      pursuant          to    Gaskins’s     waiver      of    appellate

review in the plea agreement.                      For the reasons that follow, we

affirm   Gaskins’s         conviction         and       dismiss    his     appeal     of    his

sentence.

              As   to    the     validity          of   Gaskins’s     plea,      this      court

reviews the Fed. R. Crim. P. 11 plea colloquy for plain error.

United States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002).

Our review of the record confirms that the Rule 11 colloquy was

free of plain error and that Gaskins’s plea was knowing and

voluntary.      We therefore affirm Gaskins’s conviction.

              As to Gaskins’s sentence, we note that it was imposed

pursuant to a Rule 11(c)(1)(C) plea agreement.                                “A defendant

receiving a sentence under a Rule [11(c)(1)(C)] plea agreement

may appeal only when his sentence was imposed in violation of

law or was imposed as a result of an incorrect application of

                                               2
the sentencing [G]uidelines.”                  United States v. Sanchez, 146

F.3d 796, 797 (10th Cir. 1998) (internal quotation marks and

alteration omitted); 18 U.S.C. § 3742(c)(1).                    A sentence within

the statutory parameters is not imposed in violation of law.

See, e.g., United States v. Littlefield, 105 F.3d 527, 527-28

(9th Cir. 1997) (per curiam).              A sentence imposed pursuant to a

Rule   11(c)(1)(C)    plea    agreement         cannot   be    the   result   of     an

incorrect application of the Guidelines because the agreement is

contractual and not based on the Guidelines.                     United States v.

Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005); United States v.

Bethea, 154 F. App’x 329, 331 (4th Cir. 2005) (No. 04-4402).

Gaskins’s 140-month sentence is therefore not the result of an

incorrect application of the Guidelines, nor was it imposed in

violation of the law as it is within the applicable statutory

parameters.      This      court    thus       lacks   jurisdiction     to    review

Gaskins’s sentence, and the appeal of his sentence is therefore

dismissed.

            Accordingly, we affirm Gaskins’s conviction, grant the

Government’s motion to dismiss in part, and dismiss the appeal

of Gaskins’s sentence.        This court requires that counsel inform

Gaskins, in writing, of his right to petition the Supreme Court

of the United States for further review.                      If Gaskins requests

that   a   petition   be   filed,    but       counsel   believes     that    such   a

petition would be frivolous, then counsel may move in this court

                                           3
for leave to withdraw from representation.                   Counsel’s motion

must   state   that    a     copy   thereof   was   served   on   Gaskins.      We

dispense   with       oral    argument    because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                         4